Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 1 of 36 PageID: 1




SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MORRIS COUNTY
----------------------------------------------------------------------X
JOSEPH RAKOFSKY,
                                                                          PETITION FOR REMOVAL
                                   Plaintiff,
                                                                          Civil Action No. MRS-L-1245-
                          v.                                              20

WYNDHAM HOTEL GROUP, LLC, WYNDHAM HOTELS
& RESORTS, INC., RAMADA BY WYNDHAM, PARAS
PATEL, JOHN DOE, HOTEL TONIGHT,

                                     Defendants.
----------------------------------------------------------------------X




        Defendants Ashish Dhruvi LLC i/p/a Ramada By Wyndham and Paras Patel, by SMITH

MAZURE, P.C. in the above-entitled proceeding, desiring to exercise their right to removal

pursuant to 28 U.S.C. §§1441 and 1446, as amended by the Judicial Improvements and Access to

Justice Acts §1016 (HR 4807), state as follows:

       1.     This suit was commenced by plaintiff in the Superior Court of New Jersey,
County of Morris. Plaintiff seek damages for personal injuries in the amount of $5,000,000.00,
exclusive of costs and disbursements. Plaintiff’s causes of action sound in negligence and
consumer fraud. Copies of plaintiff’s Summons and Complaint and Defendants’ Answer are
annexed, cumulatively, as Exhibit “A”.

      2.      Plaintiffs’ Complaint indicates that plaintiff is a citizen of the State of Florida.
See Exhibit “A”.

        3.     Defendant, Ashish Dhruvi LLC i/p/a Ramada By Wyndham is a corporation with
a principal place of business in Morris County, New Jersey. Defendant Paras Patel is a resident
of Scotch Plains, New Jersey.

       4.     Upon information and belief Defendants Wyndham Hotel Group, LLC and
Wyndham Hotels & Resorts, Inc. are Delaware corporations with a principal place of business in
Parsippany, New Jersey.

        5.      Based upon the foregoing, it appears that there is complete diversity between the
plaintiff and the defendants.
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 2 of 36 PageID: 2




        6.      The amount in dispute in this action exceeds the sum of $75,000.00 exclusive of
interests and costs.

       7.     The time to file this Petition for removal of this action to this Court has not
elapsed and Defendants’ time to answer the summons and complaint has not expired.

       WHEREFORE, Ashish Dhruvi LLC i/p/a Ramada By Wyndham and Paras Patel request

that this case be removed to the United States District Court, District of New Jersey, together

with such other and further relief as to this Court may seem just, proper and equitable.

Dated: September 2, 2020
                                                  Yours,

                                                  SMITH MAZURE, P.C.
                                                  Attorneys for Ashish Dhruvi LLC i/p/a
                                                  Ramada By Wyndham and Paras Patel
                                                  92 East Main Street, Suite 402
                                                  Somerville, NJ 08876
                                                  (212) 964-7400
                                                  HUD-00846 NJ

TO:

Jospeh Rakofsky, Esq.
P.O. Box 32250
Newark, NJ 07102
(888) 977-0090/(888) 977-4711 (F)
Attorney for Plaintiffs
Joseph Rakofsky and Jane Doe




                                               -2-
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 3 of 36 PageID: 3




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Petition for Removal was mailed by first
class mail, postage prepaid, this September 2, 2020, to all counsel of record as indicated on the
service list below.



                                                 Steven M. Pardalis
                                                 For the Firm


                                       SERVICE LIST

Jospeh Rakofsky, Esq.
P.O. Box 32250
Newark, NJ 07102
(888) 977-0090/(888) 977-4711 (F)
Attorney for Plaintiffs
Joseph Rakofsky
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 4 of 36 PageID: 4




SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MORRIS COUNTY

----------------------------------------------------------------------X
JOSEPH RAKOFSKY, JANE DOE,

                                                         Plaintiff,

                                           v.                                                                  Civil Action No. MRS-L-1245-20

WYNDHAM HOTEL GROUP, LLC, WYNDHAM HOTELS & RESORTS, INC., RAMADA BY
WYNDHAM, PARAS PATEL, JOHN DOE, HOTEL TONIGHT,

                                                            Defendants.
----------------------------------------------------------------------X



                                                                          PETITION FOR REMOVAL

                                                                     SMITH MAZURE, P.C.
                                           Attorneys for Ashish Dhruvi LLC i/p/a Ramada By Wyndham and Paras Patel
                                                                  92 East Main Street, Suite 402
                                                                      Somerville, NJ 08876
                                                                         (212) 964-7400
                                                                         HUD-00846 NJ

                                                              CERTIFICATION PURSUANT TO F.R.Civ.P. 11
              CHRISTOPHER W. MCKENNA hereby certifies that, pursuant to F.R.Civ.P. 11, the foregoing is not frivolous nor frivolously
presented.

Dated:          Somerville, New Jersey                                                           CHRISTOPHER W. MCKENNA
                September 2, 2020
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 5 of 36 PageID: 5




     EXHIBIT A
   MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 1 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 6 of 36 PageID: 6




  Joseph Rakofsky, Esq. (034462009)
  P.O. Box 32250
  Newark, NJ 07102
  Tel. 888.977.0090
  Fax. 888.977.4711
  Attorney for Plaintiffs
  --------------------------------------------------X
  JOSEPH RAKOFSKY                                     SUPERIOR COURT OF NEW JERSEY
  JANE DOE,                                           LAW DIVISION
                                                      MORRIS COUNTY
                      Plaintiffs,
                                                      Docket No.: MRS-L-
  v.
                                                      CIVIL ACTION
  WYNDHAM HOTEL GROUP, LLC,
  WYNDHAM HOTELS & RESORTS,                           COMPLAINT AND
  INC.,                                               JURY DEMAND
  RAMADA BY WYNDHAM,
  PARAS PATEL,
  JOHN DOE,
  HOTEL TONIGHT, LLC

                     Defendants.
  --------------------------------------------------X

          The Plaintiffs above-named, complaining of the defendants, by their attorney,

  Joseph Rakofsky, Esq. respectfully allege:

          1.       Plaintiff JOSEPH RAKOFSKY (hereinafter referred to as “PLAINTIFF”)

  was, at all relevant times, and is a resident of the State of Florida.

          2.       Plaintiff JANE DOE (hereinafter referred to as “PLAINTIFF JANE

  DOE”) was, at all relevant times, and is a resident of the State of New Jersey.

          3.       Upon information and belief, at all relevant times, defendant WYNDHAM

  HOTEL GROUP, LLC (hereinafter referred to as “Hotel Owner”) was and is a

  corporation doing business in the State of New Jersey.




                                                        1
   MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 2 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 7 of 36 PageID: 7




           4.    Upon information and belief, at all relevant times, defendant WYNDHAM

  HOTELS & RESORTS, INC. (hereinafter referred to as “Hotel Group”) was and is a

  corporation doing business in the State of New Jersey.

           5.    Upon information and belief, at all relevant times, defendant RAMADA

  BY WYNDHAM (hereinafter referred to as “Hotel”) was and is a corporation doing

  business in the State of New Jersey.

           6.    Upon information and belief, at all relevant times, defendant PARAS

  PATEL (hereinafter referred to as “General Manager”) was and is a corporation doing

  business in the State of New Jersey.

           7.    Upon information and belief, at all relevant times, defendant JOHN DOE

  (hereinafter referred to as “Front Desk attendant”) was and is a corporation doing

  business in the State of New Jersey.

           8.    Upon information and belief, at all relevant times, defendant HOTEL

  TONIGHT, LLC (hereinafter referred to as “Hotel Agent”) was and is a corporation

  doing business in the State of New Jersey.



                                 STATEMENT OF FACTS

           9.    On or about June 10, 2020, Plaintiff paid for a hotel room for two nights at

  Hotel.

           10.   The purchase of the room for two nights at Hotel was facilitated by Hotel

  Agent.

           11.   Hotel is owned by Hotel Owner and Hotel Group.

           12.   Hotel is managed by General Manager.



                                               2
   MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 3 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 8 of 36 PageID: 8




            13.   Together, Hotel Owner, Hotel Group, Hotel, General Manager and Front

  Desk Attendant shall be hereinafter referred to as “Wyndham Group Defendants.”

            14.   On or about June 12, 2020, Plaintiff extended his stay at Hotel for two

  additional nights.

            15.   Upon extending his stay for two additional nights at Hotel, Plaintiff was

  scheduled to check out on June 14, 2020.

            16.   However, on or about June 13, 2020, Plaintiff’s hotel room experienced

  plumbing-related problems.

            17.   Consequently, on or about June 13, 2020, Wyndham Group Defendants

  moved Plaintiffs to Room 242.

            18.   On or about June 14, 2020, Plaintiff extended his stay for two additional

  nights.

            19.   Upon extending his stay for two additional nights, Plaintiff was scheduled

  to check out on June 16, 2020.

            20.   On June 14, 2020, at approximately Noon, Plaintiff, JANE DOE, used the

  toilet in the restroom in Room 242.

            21.   Plaintiffs did not leave the door to their hotel room open; instead, the door

  to their hotel room was closed and the lock on the door was locked.

            22.   At that time, even though Plaintiff had already extended their stay until

  June 16, 2020, Defendant, Front Desk attendant, who is an adult male, used a special

  Master key and intentionally entered Plaintiffs’ hotel room (i.e., Room 242) without

  permission from Plaintiffs.

            23.   At that time, Plaintiffs were both undressed.



                                                3
   MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 4 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 9 of 36 PageID: 9




          24.    At that time, while standing in Plaintiffs’ hotel room, Defendant, Front

  Desk attendant, who is an adult male, leered at Plaintiff, JANE DOE, while she was

  undressed in the bathroom, as the bathroom door was already wide open.

          25.    At that time, Front Desk attendant, claimed that he was under the mistaken

  belief that Plaintiffs had not extended their stay at Hotel.

          26.    Consequently, Plaintiff explained to Front Desk attendant, that being under

  the alleged mistaken belief that Plaintiffs had not extended their stay, did not excuse

  Front Desk attendant’s unlawful act of using his position to obtain a special Master Key

  to unlock the door to Plaintiffs’ hotel room and walk into Plaintiffs’ hotel room without

  Plaintiffs’ consent.

          27.    At that time, Front Desk attendant vacated Plaintiffs’ hotel room.

          28.    Only moments later, Front Desk attendant called Plaintiffs on the hotel

  room telephone.

          29.    At that time, Front Desk attendant changed his story and argued that he

  was justified for using the special Master Key to unlock the door to Plaintiffs’ hotel room

  and enter Plaintiffs’ hotel room without Plaintiffs’ consent because the room for which

  Plaintiff paid allegedly was a less expensive room than Room 242.

          30.    At that time, Front Desk attendant admitted that the telephone

  conversation was being recorded.

          31.    Moments later, Front Desk attendant called Plaintiffs on the hotel room

  telephone yet again.

          32.    At this time, Front Desk attendant demanded that Plaintiffs provide him

  with an exact time at which point Plaintiffs would vacate the room.



                                                 4
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 5 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 10 of 36 PageID: 10




          33.     Consequently, Plaintiff explained that he was unable to provide the exact

   time at which point Plaintiffs would vacate Hotel, notwithstanding that Plaintiff was

   scheduled to check out on June 16, 2020.

          34.     Thereafter, Front Desk attendant threatened to charge Plaintiff an

   additional sum of money for being unable to provide an exact time at which point he and

   his female guest would vacate the hotel room.

          35.     In fact, Plaintiff observed Wyndham Group Defendants and Hotel Agent,

   through their Front Desk attendant, attempt to enter another guest’s hotel room without

   permission.

          36.     Front Desk attendant’s attempt Plaintiffs’ hotel room without permission,

   as well as another guest’s hotel room without permission constitutes a pattern of conduct.

          37.     Due to the conduct perpetrated by Wyndham Group Defendants and Hotel

   Agent, through Front Desk attendant, Plaintiff, JANE DOE, was visibly shaking and was

   unable to pack her belongings without suffering extreme distress.

          38.     Despite the fact that Plaintiff paid for the hotel room at Hotel until June

   16, 2020, Plaintiffs immediately vacated Hotel.

          39.     Because they were afraid of that which the Wyndham Group Defendants

   might do next, instead of waiting inside their hotel room, which was already paid for, but

   unlawfully breached and violated by Front Desk attendant, or waiting in the lobby, or

   waiting on the bench directly outside the lobby, Plaintiffs waited outside Hotel, at the

   edge of the property, for a car to pick them up, so they could leave the Hotel.

          40.     On June 14, 2020, Plaintiff reported the aforementioned events to the

   Rockaway Boro Police Department.



                                                5
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 6 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 11 of 36 PageID: 11




            41.   Shortly thereafter, Plaintiffs filed the instant lawsuit.



         AS AND FOR A FIRST CAUSE OF ACTION UNDER VIOLATION OF

                                  CONSUMER FRAUD ACT

            42.   Plaintiffs hereby repeat the allegations of paragraphs 1 through 41,

   inclusive, with the same force and effect as though set forth at length herein.

            43.   Wyndham Group Defendants and Hotel Agent made a material

   misrepresentation of a presently existing or past fact when they stated that Plaintiffs

   would be provided a safe and private hotel room, should they purchase it from Hotel

   Agent.

            44.   Wyndham Group Defendants and Hotel Agent knew or believed that their

   promises were empty and that they would not fulfill such promises.

            45.   Wyndham Group Defendants and Hotel Agent sought to enrich themselves

   by continuing to collect money from Plaintiff (and other guests similarly-situated).

            46.   Wyndham Group Defendants and Hotel Agent intended for Plaintiffs to

   rely on their material misrepresentations.

            47.   Plaintiffs relied upon Wyndham Group Defendants’ and Hotel Agent’s

   material misrepresentations.

            48.   Wyndham Group Defendants and Hotel Agent perpetrated unconscionable

   commercial practices, deception and fraud.

            49.   Wyndham Group Defendants abused their privilege of incorporation by

   using their subsidiary or agent to perpetrate a fraud or injustice or otherwise to

   circumvent the law.



                                                  6
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 7 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 12 of 36 PageID: 12




           50.    Adherence to the fiction of a separate corporate existence would perpetrate

   a fraud or injustice, or otherwise circumvent the law.

           51.    As a direct and proximate result of the repeated and ongoing fraudulent

   acts alleged herein, Plaintiffs suffered an ascertainable loss.

           52.    As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s fraudulent acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

           WHEREFORE, Plaintiffs pray judgment against Defendants on this First Cause

   of Action contained herein in an amount to be determined at Trial and that the court

   assess treble damages, punitive damages, together with the costs of suit and attorney’s

   fees.



                                                 7
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 8 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 13 of 36 PageID: 13




             AS AND FOR A SECOND CAUSE OF ACTION UNDER FRAUD

          53.     Plaintiffs hereby repeat the allegations of paragraphs 1 through 52,

   inclusive, with the same force and effect as though set forth at length herein.

          54.     Defendant violated N.J. Rev Stat § 2C:21-7 (2014).

          55.     Defendants made a material misrepresentation of a presently existing or

   past fact when it stated that Plaintiffs would be provided a safe and private hotel room,

   should they purchase a hotel room.

          56.     Defendants knew or believed that their promises were empty and they

   would not fulfill such promises.

          57.     Defendants sought to enrich themselves by continuing to collect money

   from Plaintiff (and other guests similarly-situated).

          58.     Defendants     intended   for       Plaintiffs   to   rely   on   their   material

   misrepresentations.

          59.     Plaintiffs relied upon Defendants’ material misrepresentations.

          60.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s fraudulent acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of
                                                  8
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 9 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 14 of 36 PageID: 14




   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendants on this Second

   Cause of Action contained herein in an amount to be determined at Trial and that the

   court assess treble damages, punitive damages, together with the costs of suit and

   attorney’s fees.



          AS AND FOR A THIRD CAUSE OF ACTION UNDER NEGLIGENCE

          61.     Plaintiffs hereby repeat the allegations contained in paragraphs 1 through

   60 hereof with the same force and effect as though set forth at length herein.

          62.     Defendants had and have a duty not to abuse their power to enter the hotel

   room of Plaintiffs (and other guests similarly-situated) without permission.

          63.     Defendants breached such duty.

          64.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s negligent acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical
                                                9
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 10 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 15 of 36 PageID: 15




   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter

          WHEREFORE, Plaintiffs pray judgment against Defendants on this Third Cause

   of Action contained herein in an amount to be determined at Trial and that the court

   assess punitive damages, together with the costs of suit and attorney’s fees.



         AS AND FOR A FOURTH CAUSE OF ACTION UNDER BREACH OF

                                          CONTRACT

          65.     Plaintiffs hereby repeat the allegations contained in paragraphs 1 through

   64 hereof with the same force and effect as though set forth at length herein.

          66.     Defendants entered into a contract with Plaintiff.

          67.     Plaintiff satisfied his obligations under the contract.

          68.     Defendants breached such contract.

          69.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s unlawful acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or
                                                10
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 11 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 16 of 36 PageID: 16




   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendants on this Fourth

   Cause of Action contained herein in an amount to be determined at Trial and that the

   court assess punitive damages, together with the costs of suit and attorney’s fees.



    AS AND FOR A FIFTH CAUSE OF ACTION UNDER UNJUST ENRICHMENT

          70.     Plaintiffs hereby repeat the allegations of paragraphs 1 through 69,

   inclusive, with the same force and effect as though set forth at length herein.

          71.     Defendants retained money, which was paid by Plaintiff and, of which,

   Plaintiff was improperly deprived.

          72.     Defendants’ retention of the aforementioned moneys would be unjust.

          73.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s intentional acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic


                                                11
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 12 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 17 of 36 PageID: 17




   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendant on this Fifth Cause

   of Action contained herein and that the Court assess punitive damages, together with the

   costs of suit and attorney’s fees.



           AS AND FOR A SIXTH CAUSE OF ACTION UNDER NEGLIGENT

                         INFLICTION OF EMOTIONAL DISTRESS

          74.     Plaintiffs hereby repeat the allegations of paragraphs 1 through 73,

   inclusive, with the same force and effect as though set forth at length herein.

          75.     Defendants acted negligently.

          76.     Defendants’ conduct evidenced by Front Desk attendant’s unlawful act of

   using his position to obtain a special Master Key to unlock the door to Plaintiffs’ hotel



                                                12
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 13 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 18 of 36 PageID: 18




   room and walk into Plaintiffs’ hotel room without Plaintiffs’ consent, while Plaintiffs

   were undressed, was extreme and outrageous.

          77.     As a direct and proximate cause of Defendants’ breach of their duties,

   Plaintiffs suffered grave emotional distress.

          78.      The emotional distress suffered by Plaintiffs was so severe that no

   reasonable person could be expected to endure it.

          79.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s negligent acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendant on this Sixth Cause

   of Action contained herein and that the Court assess punitive damages, together with the

   costs of suit and attorney’s fees.
                                                   13
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 14 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 19 of 36 PageID: 19




      AS AND FOR AN SEVENTH CAUSE OF ACTION UNDER INTENTIONAL

                          INFLICTION OF EMOTIONAL DISTRESS

           80.      Plaintiffs hereby repeat the allegations of paragraphs 1 through 79,

   inclusive, with the same force and effect as though set forth at length herein.

           81.      Defendants’ aforementioned conduct evidenced by Front Desk attendant’s

   unlawful act of using his position to obtain a special Master Key to unlock the door to

   Plaintiffs’ hotel room and walk into Plaintiffs’ hotel room without Plaintiffs’ consent,

   while Plaintiffs were undressed, was intentional or reckless.

           82.      Defendants knew or should have known that emotional distress would

   likely result.

           83.      Defendants’ conduct was outrageous and is to be regarded as odious and

   utterly intolerable in a civilized community.

           84.      Defendants’ conduct caused the emotional distress.

           85.      Plaintiffs’ emotional distress was and is severe.

           86.      As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s intentional acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of
                                                  14
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 15 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 20 of 36 PageID: 20




   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendant on this Seventh

   Cause of Action contained herein and that the Court assess punitive damages, together

   with the costs of suit and attorney’s fees.



                 AS AND FOR AN EIGHTH CAUSE OF ACTION UNDER

                                 INTRUSION ON SECLUSION

          87.     Plaintiffs hereby repeat the allegations of paragraphs 1 through 86,

   inclusive, with the same force and effect as though set forth at length herein.

          88.     Defendants intentionally intruded or pried into Plaintiffs’ seclusion without

   permission from the Plaintiffs.

          89.     Defendants’ intrusion was highly offensive to a reasonable person.

          90.     The activities upon which Defendants intruded was private.

          91.     The aforementioned intrusion was the cause of Plaintiffs’ injuries.

          92.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s intentional acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

                                                 15
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 16 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 21 of 36 PageID: 21




   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against Defendant on this Eighth Cause

   of Action contained herein and that the Court assess punitive damages, together with the

   costs of suit and attorney’s fees.



                                           RELIEF SOUGHT

          93.     As a direct, specific and proximate consequence of Wyndham Group

   Defendants’ and Hotel Agent’s fraudulent acts, Plaintiffs have suffered terrible mental

   anguish. Because Plaintiffs suffered physical pain, mental anguish and a traumatic

   emotional injury at the hands of Wyndham Group Defendants and Hotel Agent, as well as

   their agents, they have been deprived of the ability to provide services in interstate or

   foreign commerce for the next thirty years and earn income. In addition, Plaintiffs

   suffered mental anguish and pain and suffering, for which, it will require physical

   rehabilitation and psychological treatment for the rest of their lives, to deal with the

   various traumas associated with their injuries due to the intentional or negligent acts of

                                                 16
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 17 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 22 of 36 PageID: 22




   Wyndham Group Defendants and Hotel Agent, as well as their agents. In addition,

   Plaintiffs have been injured by those acts engaged in heretofore by Wyndham Group

   Defendants and Hotel Agent, as well as their agents, which has caused their health and

   quality of life to be profoundly impaired, have lost their ability to work in a meaningful

   way and to provide, for themselves, the basic necessities that a human being requires for

   survival now and hereafter.

          WHEREFORE, Plaintiffs pray judgment against the defendants jointly and

   severally as follows:

          A. in an amount to be determined at trial of this action and that the court assess

              punitive damages, together with the costs of suit, disbursements and attorney’s

              fees, and

          B. Such other and further relief as to which this Court may deem proper and

              applicable to award.



                                        JURY DEMAND

          Plaintiffs demand a trial by jury on all issues in the cause.




                             DESIGNATION OF TRIAL COUNSEL

          Pursuant to the provisions of R. 4:25-4, the Court is advised that Joseph Rakofsky,

   Esq. is hereby designated as trial counsel.




                                                 17
    MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 18 of 18 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 23 of 36 PageID: 23




                CERTIFICATION PURSUANT TO R. 1:38-7(b) and R. 4:5-1

          To the best of my knowledge and belief, this matter in controversy is not the

   subject of any other action pending in any Court or of a pending arbitration proceeding,

   nor is any such proceeding contemplated at this time. Further, to the best of my

   knowledge and belief, all confidential personal identifiers have been removed from this

   Complaint.



          I certify that the foregoing statements made by me are true. I am aware that if any

   of the foregoing statements made by me are willfully false, I am subject to punishment.


   Dated: June 14, 2020


                                                        Respectfully Submitted,

                                                        __/s:Joseph Rakofsky/__
                                                        By: Joseph Rakofsky, Esq.
                                                            Attorney for Plaintiffs




                                               18
        MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 1 of 2 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 24 of 36 PageID: 24




                        Civil Case Information Statement
Case Details: MORRIS | Civil Part Docket# L-001245-20

Case Caption: RAKOFSKY JOSEPH VS WYNDHAM                         Case Type: TORT-OTHER
HOTEL GROUP, LLC                                                 Document Type: NJ eCourts Case Initiation Confirmation
Case Initiation Date: 06/14/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: JOSEPH RAKOFSKY                                   Is this a professional malpractice case? NO
Firm Name: INJURY & ACCIDENT LAW RAKOFSKY, LLC                   Related cases pending: NO
Address: P.O. BOX 32250                                          If yes, list docket numbers:
NEWARK NJ 07102                                                  Do you anticipate adding any parties (arising out of same
Phone: 8889770090                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Rakofsky, Joseph
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Joseph Rakofsky? NO

(if known): Unknown
                                                                 Are sexual abuse claims alleged by: Jane Doe? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Business
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? YES




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/14/2020                                                                                        /s/ JOSEPH RAKOFSKY
Dated                                                                                                           Signed
     MRS-L-001245-20 06/14/2020 11:03:14 PM Pg 2 of 2 Trans ID: LCV20201051664
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 25 of 36 PageID: 25
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 1 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 26 of 36 PageID: 26




      ATTORNEY ID: 0202719995
      SMITH MAZURE, P.C.
      92 East Main Street, Suite 402
      Somerville, NJ 08876
      MAIL PROCESSING CENTER
      111 John Street
      New York, NY 10038
      (212) 964-7400
      Our File No. HUD-00846 NJ
      Attorneys for Defendants
      Ashish Dhruvi LLC i/p/a Ramada By Wyndham and Paras Patel

      ----------------------------------------------------------X   SUPERIOR COURT
      JOSEPH RAKOFSKY, JANE DOE,                                    LAW DIVISION: COUNTY       OF
                                                                    MORRIS
                                         Plaintiff,
                                                                    DOCKET NO. MRS-L-1245-20
                                v.
                                                                                Civil Action
      WYNDHAM HOTEL GROUP, LLC,
      WYNDHAM HOTELS & RESORTS, INC.,                                ANSWER AND JURY DEMAND
      RAMADA BY WYNDHAM, PARAS PATEL,
      JOHN DOE, HOTEL TONIGHT,

                                           Defendants.
      ----------------------------------------------------------X


            Defendants, Ashish Dhruvi LLC i/p/a Ramada By Wyndham and Paras Patel, by way of
      Answer to Complaint, say(s):

              1.       Neither admitted or denied. Plaintiffs are left to their proofs.

              2.       Neither admitted or denied. Plaintiffs are left to their proofs.

              3.       Neither admitted or denied. Plaintiffs are left to their proofs.

              4.       Neither admitted or denied. Plaintiffs are left to their proofs.

              5.       Neither admitted or denied. Plaintiffs are left to their proofs.

              6.       Neither admitted or denied. Plaintiffs are left to their proofs.

              7.       Neither admitted or denied. Plaintiffs are left to their proofs.

              8.       Neither admitted or denied. Plaintiffs are left to their proofs.

                                              STATEMENT OF FACTS

              9.       Neither admitted or denied. Plaintiffs are left to their proofs.
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 2 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 27 of 36 PageID: 27




            10.    Neither admitted or denied. Plaintiffs are left to their proofs.

            11.    Neither admitted or denied. Plaintiffs are left to their proofs.

            12.    Neither admitted or denied. Plaintiffs are left to their proofs.

            13.    Neither admitted or denied. Plaintiffs are left to their proofs.

            14.    Neither admitted or denied. Plaintiffs are left to their proofs.

            15.    Neither admitted or denied. Plaintiffs are left to their proofs.

            16.    Neither admitted or denied. Plaintiffs are left to their proofs.

            17.    Neither admitted or denied. Plaintiffs are left to their proofs.

            18.    Neither admitted or denied. Plaintiffs are left to their proofs.

            19.    Neither admitted or denied. Plaintiffs are left to their proofs.

            20.    Neither admitted or denied. Plaintiffs are left to their proofs.

            21.    Neither admitted or denied. Plaintiffs are left to their proofs.

            22.    Neither admitted or denied. Plaintiffs are left to their proofs.

            23.    Neither admitted or denied. Plaintiffs are left to their proofs.

            24.    Neither admitted or denied. Plaintiffs are left to their proofs.

            25.    Neither admitted or denied. Plaintiffs are left to their proofs.

            26.    Neither admitted or denied. Plaintiffs are left to their proofs.

            27.    Neither admitted or denied. Plaintiffs are left to their proofs.

            28.    Neither admitted or denied. Plaintiffs are left to their proofs.

            29.    Neither admitted or denied. Plaintiffs are left to their proofs.

            30.    Neither admitted or denied. Plaintiffs are left to their proofs.

            31.    Neither admitted or denied. Plaintiffs are left to their proofs.

            32.    Neither admitted or denied. Plaintiffs are left to their proofs.

            33.    Neither admitted or denied. Plaintiffs are left to their proofs.

            34.    Neither admitted or denied. Plaintiffs are left to their proofs.

            35.    Neither admitted or denied. Plaintiffs are left to their proofs.

                                                    -2-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 3 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 28 of 36 PageID: 28




            36.    Neither admitted or denied. Plaintiffs are left to their proofs.

            37.    Neither admitted or denied. Plaintiffs are left to their proofs.

            38.    Neither admitted or denied. Plaintiffs are left to their proofs.

            39.    Neither admitted or denied. Plaintiffs are left to their proofs.

            40.    Neither admitted or denied. Plaintiffs are left to their proofs.

            41.    Neither admitted or denied. Plaintiffs are left to their proofs.

                  AS AND FOR A FIRST CAUSE OF ACTION UNDER VIOLATION OF
                                   CONSUMER FRAUD ACT

            42.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            43.    Denied.

            44.    Denied.

            45.    Denied.

            46.    Denied.

            47.    Denied.

            48.    Denied.

            49.    Denied.

            50.    Denied.

            51.    Denied.

            52.    Denied.




                                                    -3-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 4 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 29 of 36 PageID: 29




                    AS AND FOR A SECOND CAUSE OF ACTION UNDER FRAUD

            53.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            54.    Denied.

            55.    Denied.

            56.    Denied.

            57.    Denied.

            58.    Denied.

            59.    Denied.

            60.    Denied.

                  AS AND FOR A THIRD CAUSE OF ACTION UNDER NEGLIGENCE

            61.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            62.    Denied.

            63.    Denied.

            64.    Denied.

        AS AND FOR A FOURTH CAUSE OF ACTION UNDER BREACH OF CONTRACT

            65.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            66.    Denied.

            67.    Denied.

            68.    Denied.

            69.    Denied.



                                                  -4-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 5 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 30 of 36 PageID: 30




          AS AND FOR A FIFTH CAUSE OF ACTION UNDER UNJUST ENRICHMENT

            70.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            71.    Denied.

            72.    Denied.

            73.    Denied.

          AS AND FOR A SIXTH CAUSE OF ACTION UNDER UNJUST ENRICHMENT

            74.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            75.    Denied.

            76.    Denied.

            77.    Denied.

            78.    Denied.

            79.    Denied.

        AS AND FOR A SEVENTH CAUSE OF ACTION UNDER UNJUST ENRICHMENT

            80.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            81.    Denied.

            82.    Denied.

            83.    Denied.

            84.    Denied.

            85.    Denied.

            86.    Denied.



                                                  -5-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 6 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 31 of 36 PageID: 31




        AS AND FOR AN EIGHTH CAUSE OF ACTION UNDER UNJUST ENRICHMENT

            87.    As and for its response to each and every allegation contained in the First Count,
                   the defendants repeat, reiterate and reallege each and every admission, denial and
                   allegation heretofore made with the same force and effect as if set forth at length
                   herein.

            88.    Denied.

            89.    Denied.

            90.    Denied.

            91.    Denied.

            92.    Denied.

                                               RELIEF SOUGHT

            93.    Denied.

                                        SEPARATE DEFENSES

            1.     The accident was caused by the negligence of others over whom we had no
                   control.

            2.     The claim is barred by the doctrines of contributory negligence and comparative
                   negligence.

            3.     The Complaint fails to state a cause of action upon which relief can be granted.

            4.     The cause of action asserted in the Complaint is barred by the running of the
                   Statute of Limitations, N.J.S.A. 2A:14-2.

            5.     This Court lacks jurisdiction over the subject matter of this action.

            6.     This Court lacks in personal jurisdiction over the subject matter of this action due
                   to insufficiency of service of process.

            7.     Defendant states that the accident was the result of an unavoidable accident
                   insofar as this defendant is concerned and was the direct result of an Act of God.

            8.     This defendant violated no legal duty owed to this Plaintiff.

            9.     There was a failure of consideration of the alleged contract by Plaintiff(s).

            10.    Plaintiff is barred from recovery by virtue of the Doctrine of Assumption of Risk.

            11.    Plaintiff is barred from recovery by virtue of the Doctrine of Laches.

            12.    Plaintiff is barred from recovery by virtue of the Doctrine of Unclean Hands.
                                                   -6-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 7 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 32 of 36 PageID: 32




             13.     Plaintiff is barred from recovery by virtue of the Doctrine of Collateral Estoppel.

             14.     Plaintiff is barred from recovery by virtue of the Doctrine of Law of the Case.

             15.     Plaintiff is barred from recovery by virtue of the Doctrine of Entire Controversy.

             16.     Plaintiff is barred from recovery by virtue of the Doctrine of Fraud.

             17.     Defendant pleads any and all defenses available pursuant to the New Jersey
                     Consumer Fraud Act.

                                               CROSSCLAIMS

                                               FIRST COUNT

              We claim contribution, jointly and severally, in accordance with the Comparative
      Negligence Act, the Joint Tortfeasor’s Act, and where applicable, the New Jersey Tort Claims
      Act, from all Defendants, and Third Party Defendants, if any, for all sums that may be adjudged
      against us.

                                              SECOND COUNT

             This Defendant demands along with any common law indemnification, its right to
      contractual indemnification and defense by virtue of its agreements with Defendants and Third-
      Party Defendants, if any.

                                               THIRD COUNT

              While this Defendant denies any liability to Plaintiff(s), it asserts that, if it is adjudged
      liable, such liability is merely vicarious and imputed and the result of primary liability on the
      part of other Defendants, and Third Party Defendants, making said other parties primarily liable
      and entitling this Defendant to full indemnification.

             WHEREFORE, this Defendant demands Judgment, jointly and severally, against all other
      Defendants, and Third Party Defendants, if any, for any sums recovered against this Defendant
      together with attorney’s fees and costs of suit.

                              DEMAND FOR STATEMENT OF DAMAGES

             PLEASE TAKE NOTICE that, pursuant to Rule 4:5-2, the party filing this answer
      requires you, within five days, furnish him or her with a statement of damages claimed.

                                           PROOF OF SERVICE

             I hereby certify that the original of this Answer has been filed with the Clerk of the
      Superior Court and that a copy of said Answer has been served upon opposing counsel on even
      date hereof by first-class mail and within the time period allowed by Rule 4:6.




                                                      -7-
     MRS-L-001245-20 08/25/2020 12:20:41 PM Pg 8 of 8 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 33 of 36 PageID: 33




                                                     SMITH MAZURE, P.C.




      Dated: August 25, 2020                   By:
                                                     CHRISTOPHER W. MCKENNA

                                             JURY DEMAND

             The defendants hereby request a trial by jury.

                            CERTIFICATION PURSUANT TO RULE 4:5-1

             I certify that the matter in controversy is not the subject of any other action pending in
      court or arbitration proceeding, nor is any contemplated. Upon information and belief, there are
      no other parties who should be joined in this action at the present time.

                                                     SMITH MAZURE, P.C.




      Dated: August 25, 2020                   By:
                                                     CHRISTOPHER W. MCKENNA

                         NOTICE OF DESIGNATION OF TRIAL COUNSEL

           PLEASE TAKE NOTICE that, pursuant to Rule 4:25-4, notice is hereby given that
      CHRISTOPHER W. MCKENNA, is designated as trial counsel in the above matter.

                                                     SMITH MAZURE, P.C.
                                                     Attorneys for Defendants
                                                     Ashish Dhruvi LLC i/p/a Ramada By Wyndham
                                                     and Paras Patel




      Dated: August 25, 2020                   By:
                                                     CHRISTOPHER W. MCKENNA

      CWM/gmw
      14




                                                     -8-
        MRS-L-001245-20 08/25/2020 12:20:42 PM Pg 1 of 2 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 34 of 36 PageID: 34




                        Civil Case Information Statement
Case Details: MORRIS | Civil Part Docket# L-001245-20

Case Caption: RAKOFSKY JOSEPH VS WYNDHAM                         Case Type: TORT-OTHER
HOTEL GROUP LLC                                                  Document Type: Answer
Case Initiation Date: 06/14/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: CHRISTOPHER WALTER MC KENNA                       Is this a professional malpractice case? NO
Firm Name: SMITH MAZURE ET AL                                    Related cases pending: NO
Address: 92 EAST MAIN STREET SUITE 402                           If yes, list docket numbers:
SOMERVILLE NJ 088761824                                          Do you anticipate adding any parties (arising out of same
Phone: 9083937300                                                transaction or occurrence)? NO
Name of Party: DEFENDANT : PATEL, PARAS
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: JANE DOE? NO

(if known): HUDSON INSURANCE CO
                                                                 Are sexual abuse claims alleged by: JOSEPH RAKOFSKY? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

08/25/2020                                                                   /s/ CHRISTOPHER WALTER MC KENNA
Dated                                                                                                  Signed
     MRS-L-001245-20 08/25/2020 12:20:42 PM Pg 2 of 2 Trans ID: LCV20201491578
Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 35 of 36 PageID: 35
                Case 2:20-cv-12266-SDW-LDW Document 1 Filed 09/02/20 Page 36 of 36 PageID: 36
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
JOSEPH RAKOFSKY                                                                                              RAMADA BY WYNDHAM, WYNDHAM HOTEL GROUP, LLC,
                                                                                                             WYNDHAM HOTELS & RESORTS, INC., PARAS PATEL, ET AL.
    (b) County of Residence of First Listed Plaintiff             MIAMI-DADE, FL                              County of Residence of First Listed Defendant MORRIS, NJ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

PRO SE                                                                                                       SMITH MAZURE, 92 EAST MAIN ST, SUITE 402,SOMERVILLE,
                                                                                                             NJ, 908-393-7300

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. SECTION 1332 (DIVERSITY)
VI. CAUSE OF ACTION Brief description of cause:
                                           CONSUMER FRAUD AND INFLICTION OF EMOTIONAL DISTRESS
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         5,000,000.00                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/02/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
